DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on June 25, 2019 for application number 16/451,409. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2019 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Disposition of Claims
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KANEKO – US 2019/0120228 A1).

With regard to claim 1, KANEKO (Figs. 1-2) disclose:
An oil pump (scavenge pump, which is a type of gear oil pump: [0001, 0021]) comprising:
a housing (pump housing A) defining a pump cavity (rotor chamber 1 is a recessed cavity) having an inner circumferential wall (inner circumferential wall 12) with a first segment (Figs. 2A-2C) located in a low-pressure side (inlet port 2 side) of the pump cavity (1), the first segment defining a recessed cutout (Figs. 2A-2C: cover-side inlet port 81) (KANEKO [0026]: “The inlet port 2 and outlet port 3 are groove-like recesses formed in a generally circular arc shape around the diametrical center of the bearing hole 4 as their diametrical center P”); and
a gerotor pump set (Figs. 2A-2C: 71, 72) disposed in the cavity (1) and including an inner drive rotor (inner rotor 71) and an outer driven annulus (outer rotor 72),
wherein an outer circumferential wall of the outer annulus (72) and the cutout (81) cooperate to form an increased radial clearance (i.e. relief space like) “to reduce friction losses” between the outer annulus (72) and the housing (A).
The functional recitation that “to reduce friction losses” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.
KANEKO (Figs. 2A-2C) has been shown to be structurally capable of performing the function wherein an outer circumferential wall of the outer annulus (72) and the cutout (81) cooperate to form an increased radial clearance (i.e. relief space like) “to reduce friction losses” between the outer annulus (72) and the housing (A), because any space between moving parts where oil is passing will reduce a specific amount of friction between surfaces.

With regard to claim 10, KANEKO (Figs. 1-2) disclose:
An oil pump comprising (Please see similar limitations above in claim 1 except otherwise noted below):
a housing (A) defining a face and an inner circumferential wall (inner circumferential wall 12) cooperating with the face to define a pump cavity (1) having a high-pressure side (outlet port 3 side) and a low-pressure side (inlet port 2 side), 
wherein the circumferential wall (12) defines a recessed cutout extending arcuately along a portion of the circumferential wall in the low-pressure side;
a gerotor pump set (Figs. 2A-2C: 71, 72) disposed in the cavity (1) and including: 
an outer driven annulus (72) defining internal lobes (inner teeth 72a) and an outer circumferential wall circumscribed by the inner circumferential wall, and 
an inner drive rotor (71) eccentrically received within the outer annulus and defining external lobes (outer teeth 71a) cooperating with the internal lobes (72a) to define a plurality of fluid chambers; and 
a driveshaft (drive shaft 6) extending through the face and coupled to the inner drive rotor (71) (As best shown in Fig. 2A
the driveshaft (6) being configured to rotate the gerotor pump set (71, 72) within the cavity (1) such that the outer annulus (72) rotates relative to the inner circumferential wall (12), 
wherein the cutout forms an increased radial clearance between the inner and outer circumferential walls “to reduce friction losses” when the outer annulus rotates relative to the housing.

With regard to claim 17, KANEKO disclose:
An oil pump comprising (Please see similar limitations above in claims 1 and 10 except otherwise noted below):
a housing defining a pump cavity; 
a gerotor pump set disposed in the cavity and including an inner drive rotor and an outer driven annulus; and 
a cover (cover member A2: Figs. 2A and 2B) including a front face disposed over the pump cavity (1), the front face defining an inlet port and an outlet port, wherein a portion of the outlet port is radially inboard of a root circle of the inner drive rotor.

With regard to claim 2, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the first segment further defines a second recessed cutout circumferentially spaced from the cutout.

With regard to claim 3, KANEKO disclose the pump according to claim 2, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below
wherein the first segment defines a bumper between the cutout and the second cutout.

With regard to claim 4, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the recessed cutout has a depth of at least 0.2 millimeters.

With regard to claim 5, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the inner circumferential wall defines 
an inner surface, and recessed cutout has a first surface extending radially outboard from the inner surface, 
a back surface extending circumferentially from the first surface, and a second surface extending radially inboard from the back surface to the inner surface.

With regard to claim 6, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the pump cavity further has a face defining a recessed outlet shadow port having a first portion radially inboard of a root circle of the inner drive rotor.

With regard to claim 7, KANEKO disclose the pump according to claim 6, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the outlet shadow port further has a second portion radially outboard of the root circle.

With regard to claim 8, KANEKO disclose the pump according to claim 7, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the first portion is recessed shallower than the second portion.

With regard to claim 9, KANEKO disclose the pump according to claim 1, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
a cover attached to the housing to seal the pump cavity, the cover defining a recessed port located radially inboard of a root circle of the inner drive rotor.

With regard to claim 11, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the circumferential wall further defines a second recessed cutout extending arcuately along another portion of the circumferential wall that is circumferentially spaced from the cutout and is in the low-pressure side.

With regard to claim 12, KANEKO disclose the pump according to claim 11, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the circumferential wall between the cutout and the second cutout forms a bumper.

With regard to claim 13, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below
a cover defining an inlet port and an outlet port, wherein a portion of the inlet port or the outlet port is disposed radially inboard of a root circle of the inner drive rotor.

With regard to claim 14, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
a cover defining an outlet port, wherein a portion of the outlet port is disposed radially inboard of a root circle of the inner drive rotor.

With regard to claim 15, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
a cover having a face disposed over the pump cavity and defining a recessed portion at least partially disposed radially inboard of a root circle of the inner drive rotor.

With regard to claim 16, KANEKO disclose the pump according to claim 10, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
an electric machine operably coupled to the driveshaft.

With regard to claim 18, KANEKO disclose the pump according to claim 17, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below
wherein the portion is a shallow portion of the outlet port, and the outlet port further has a main portion, and wherein the main portion has an axially extending wall and the shallow portion has a bottom wall extending radially from the axially extending wall.

With regard to claim 19, KANEKO disclose the pump according to claim 18, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein housing defines a back face of the pump cavity, the back face defining inlet and outlet shadow ports that are opposite the inlet and outlet ports, respectively, wherein a portion of the outlet shadow port is radially inboard of the root circle of the inner drive rotor.

With regard to claim 20, KANEKO disclose the pump according to claim 19, and further on KANEKO also discloses (Please see similar limitations above in claims 1, 10 and 17 except otherwise noted below):
wherein the portion of the outlet shadow port is a shallow portion, and the outlet shadow port further has a deeper portion that is radially outboard of the root circle of the inner drive rotor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747